Title: To George Washington from Plunket Fleeson Glentworth, 17 December 1781
From: Glentworth, Plunket Fleeson
To: Washington, George


                        
                            Sir
                             17th Decmr 1781.
                        
                        The Magistrates of the City of Philadelphia beg Leave to approach Your Excellency with Sentiments of the most
                            perfect Gratitude and Esteem. When we review Your great and important Services, performed amidst innumerable Dangers and
                            Difficulties; Your unshaken Fortitude, Perserverance and Success; our grateful Hearts pay You the Homage so justly due,
                            and rise in ardent Wishes to Heaven, suitably to reward such eminent Worth. Nor can we confine the pleasing Tribute to
                            military Virtues only, the respectful Regard ever shewn by Your Excellency to the civil Authority claim our particular
                            Acknowledgements, and afford a high Example of the Union of those great Qualities which form the Hero and Patriot.
                        The glorious Success in Virginia is replete with too many Blessings to the great Cause in which we are
                            engaged and the future Happiness of America not to claim our particular Regard, the Wisdom of the Plan and Gallantry of
                            the Execution are above our Praise. The Blessings and Thanks of a free and grateful People together with the Smiles of
                            approving Heaven can alone reward Your Excellency, the Officers and Troops of our illustrious Ally, and our brave
                            Countrymen, to whom under Providence we owe this happy Event.
                        We esteem the City greatly favoured by Your Excellency’s temporary Residence; it will be the pleasing
                            Employment of the Citizens we trust to render it agreeable. Our affectionate Wishes will follow You to the Field and
                            through every Part of Your future Life, that it may be crowned with Glory and Happiness both public and private. Signed in
                            behalf of the Magistrates
                        
                            Plunkt Fleeson Prest

                        
                    